MID PENN BANCORP, INC. Exhibit 99.1 Mid-Atlantic Custom Peer Group Company City State Company City State 1st Colonial Bancorp, Inc. Cherry Hill NJ Fidelity D & D Bancorp, Inc. Dunmore PA 1st Constitution Bancorp Cranbury NJ First American International Corp. Brooklyn NY 1st Summit Bancorp of Johnstown, Inc. Johnstown PA First Bank Hamilton NJ Absecon Bancorp Absecon NJ First Keystone Corporation Berwick PA Allegheny Valley Bancorp, Inc. Pittsburgh PA First National Bank of Groton Groton NY American Bank Incorporated Allentown PA First Priority Financial Corp. Malvern PA Apollo Bancorp, Inc. Apollo PA First Resource Bank Exton PA Ballston Spa Bancorp, Inc. Ballston Spa NY Fleetwood Bank Corporation Fleetwood PA Bancorp of New Jersey, Inc. Fort Lee NJ FNB Bancorp, Inc. Newtown PA Bank of Akron Akron NY Frederick County Bancorp, Inc. Frederick MD Brunswick Bancorp New Brunswick NJ Glen Burnie Bancorp Glen Burnie MD Bucks County Bank Doylestown PA Glenville Bank Holding Company, Inc. Scotia NY Calvin B. Taylor Bankshares, Inc. Berlin MD GNB Financial Services, Inc. Gratz PA Carroll Bancorp, Inc. Sykesville MD Greater Hudson Bank Bardonia NY CB Financial Services, Inc. Carmichaels PA Hamlin Bank and Trust Company Smethport PA CBT Financial Corporation Clearfield PA Harford Bank Aberdeen MD CCFNB Bancorp, Inc. Bloomsburg PA Harmony Bank Jackson NJ Centric Financial Corporation Harrisburg PA Harvest Community Bank Pennsville NJ Citizens Financial Services, Inc. Mansfield PA Highlands Bancorp, Inc. Vernon NJ Clarion County Community Bank Clarion PA Honat Bancorp, Inc. Honesdale PA Commercial National Financial Corporation Latrobe PA Howard Bancorp, Inc. Ellicott City MD Community Bank of Bergen County, NJ Maywood NJ IBW Financial Corporation Washington DC Community First Bank Somerset NJ Jeffersonville Bancorp Jeffersonville NY Cornerstone Financial Corp. Mount Laurel NJ Jonestown Bank and Trust Co. Jonestown PA County First Bank La Plata MD JTNB Bancorp, Inc. Jim Thorpe PA Damascus Community Bank Damascus MD Juniata Valley Financial Corp. Mifflintown PA Delaware Bancshares, Inc. Walton NY Kinderhook Bank Corporation Kinderhook NY Delhi Bank Corp. Delhi NY Kish Bancorp, Inc. Belleville PA Delmar Bancorp Salisbury MD Landmark Bancorp, Inc. Pittston PA Dimeco, Inc. Honesdale PA Liberty Bell Bank Marlton NJ DNB Financial Corporation Downingtown PA Lyons Bancorp, Inc. Lyons NY Elmer Bancorp, Inc. Elmer NJ Manor Bank Manor PA Embassy Bancorp, Inc. Bethlehem PA Marlin Business Services Corp. Mount Laurel NJ Emclaire Financial Corp. Emlenton PA Mars National Bancorp, Inc. Mars PA Empire Bancorp Inc. Islandia NY Mauch Chunk Trust Financial Corp. Jim Thorpe PA ENB Financial Corp Ephrata PA Mercersburg Financial Corporation Mercersburg PA Enterprise Bank N.J. Kenilworth NJ Mid Penn Bancorp, Inc. Millersburg PA ES Bancshares, Inc. Newburgh NY Mifflinburg Bancorp, Inc. Mifflinburg PA Evans Bancorp, Inc. Hamburg NY MNB Corporation Bangor PA Farmers and Merchants Bank Upperco MD Muncy Bank Financial, Inc. Muncy PA MID PENN BANCORP, INC. Mid-Atlantic Custom Peer Group (continued) Company City State National Bank of Coxsackie Coxsackie NY National Capital Bank of Washington Washington DC Neffs Bancorp, Inc. Neffs PA New Jersey Community Bank Freehold NJ New Millennium Bank New Brunswick NJ New Tripoli Bancorp, Inc. New Tripoli PA New Windsor Bancorp, Inc. New Windsor MD Northumberland Bancorp Northumberland PA Norwood Financial Corp. Honesdale PA Orange County Bancorp, Inc. Middletown NY Parke Bancorp, Inc. Sewell NJ Peoples Bancorp, Inc. Chestertown MD Peoples Limited Wyalusing PA PSB Holding Corporation Preston MD Putnam County National Bank of Carmel Carmel NY Riverview Financial Corporation Harrisburg PA Royal Bancshares of Pennsylvania, Inc. Bala Cynwyd PA Scottdale Bank & Trust Company Scottdale PA Shore Community Bank Toms River NJ Solvay Bank Corporation Solvay NY Somerset Trust Holding Company Somerset PA Steuben Trust Corporation Hornell NY Stewardship Financial Corporation Midland Park NJ Sussex Bancorp Rockaway NJ Turbotville National Bancorp, Inc. Turbotville PA Two River Bancorp Tinton Falls NJ UNB Corporation Mount Carmel PA VSB Bancorp, Inc. Staten Island NY West Milton Bancorp, Inc. West Milton PA Woodlands Financial Services Company Williamsport PA York Traditions Bank York PA
